Exhibit 10.1

EXECUTION COPY

AMENDMENT NUMBER TEN

to the

MASTER REPURCHASE AGREEMENT

Dated as of November 20, 2012,

among

PENNYMAC CORP.

MORGAN STANLEY BANK. N.A.

and

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

 

 

This AMENDMENT NUMBER TEN (this “Amendment Number Ten”) is made this 25th day of
August, 2017, among PENNYMAC CORP., a Delaware corporation, as seller, PennyMac
Operating Partnership, L.P., a Delaware limited partnership (“POP” and together
with PennyMac Corp., a “Seller” and jointly and severally, the “Sellers”),
MORGAN STANLEY BANK, N.A., a national banking association, as buyer (“Buyer”),
and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company, as agent for Buyer (“Agent”), to the Master Repurchase Agreement, dated
as of November 20, 2012, between Seller and Buyer, as such agreement may be
amended from time to time (the “Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Agreement.

 

RECITALS

WHEREAS, Sellers, Buyer and Agent have agreed to amend the Agreement, subject to
the terms hereof, to extend the Termination Date thereunder and to make certain
additional modifications thereto, each as more specifically set forth herein;
and

WHEREAS, as of the date hereof, each Seller represents to Buyer and Agent that
Seller is in full compliance with all of the terms and conditions of the
Agreement and each other Repurchase Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Repurchase
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.  Amendments.  Effective as of August 25, 2017 (the “Amendment
Effective Date”),

(a)the defined term “Termination Date” in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

“Termination Date” shall mean August 24, 2018 or such earlier date on which this
Repurchase Agreement shall terminate in accordance with the provisions hereof or
by operation of law.

(b)the defined term “Committed Amount” in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

 

“Committed Amount” shall mean $250,000,000.

 

(c)the defined term ““Uncommitted Amount” in Section 1.01 of the Agreement is
hereby amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------

 

 

“Uncommitted Amount” shall mean $250,000,000.

 

(d)Section 7.16 of the Agreement is hereby amended to read in its entirety as
follows:

7.16Maintenance of Profitability.  The Guarantor shall not permit Net Income
(before income taxes), generated over a consecutive three month period, measured
on the last day of each fiscal quarter, to be less than $1.00 for two (2) or
more consecutive fiscal quarters.

Section 2.  Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Agreement.

Section 3.  Effectiveness.  This Amendment Number Ten shall become effective as
of the date that the Agent shall have received:

(a) counterparts hereof duly executed by each of the parties hereto, and

(b) counterparts of that certain Amendment Number Ten to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

Section 4.  Fees and Expenses.  Sellers agree to pay to Buyer and Agent all
reasonable out of pocket costs and expenses incurred by Buyer or Agent in
connection with this Amendment Number Ten (including all reasonable fees and out
of pocket costs and expenses of Buyer’s or Agent’s legal counsel) in accordance
with Section 13.04 and 13.06 of the Agreement.

Section 5.  Representations.  Each Seller hereby represents to Buyer and Agent
that as of the date hereof and taking into account the terms of this Amendment
Number Ten, such Seller is in full compliance with all of the terms and
conditions of the Agreement and each other Repurchase Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Repurchase Document.

Section 6.  Binding Effect; Governing Law.  This Amendment Number Ten shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER TEN SHALL BE CONSTRUED
IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL GOVERN).

Section 7.  Counterparts.  This Amendment Number Ten may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

Section 8.  Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Ten need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

 

[Signature Page Follows]

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

EXECUTION COPY

IN WITNESS WHEREOF, Seller, Buyer and Agent have caused this Amendment Number
Ten to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

PENNYMAC CORP.

(Seller)

 

 

By:  /s/ Andrew S. Chang

Name:  Andrew S. Chang

Title:  Senior Managing Director

and Chief Financial Officer

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P. (Seller)

 

By:  PennyMac GP OP, Inc., its General Partner

 

 

By:  /s/ Andrew S. Chang

Name:  Andrew S. Chang

Title:  Senior Managing Director

and Chief Financial Officer

 

Address for Notices:

 

3043 Townsgate Road

Westlake Village, California 91361

Attention: Pamela Marsh/Kevin Chamberlain

Phone Number: (805) 330-6059/(818) 746-2877

E-mail: pamela.marsh@pnmac.com;

kevin.chamberlain@pnmac.com

 

 

MORGAN STANLEY BANK, N.A.

(Buyer)

 

 

By:  /s/ Sajid Zaidi

Name: Sajid Zaidi

Title: Authorized Signatory

 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC

(Agent)

 

 

By:  /s/ Christopher Schmidt

Name: Christopher Schmidt

Title: Vice President

 

 